Citation Nr: 1746950	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-10 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right anterior tibial compartment syndrome.  

2.  Entitlement to a rating in excess of 10 percent for left anterior tibial compartment syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The Board notes that the Veteran was represented by the American Legion at the Board hearing.  However, in July 2017, after the hearing, the Veteran appointed a new representative, Disabled American Veterans, with regard to the claims on appeal. The Board recognizes this change in representation and observes that the Veteran's current representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

Further, additional relevant evidence, including the Veteran's Vocational Rehabilitation and Employment services record and VA clinical records dating back to April 2015, has been associated with the record that has not been considered by the RO.  However, as the Board has determined that a remand is necessary for further development, there is no prejudice to the Veteran as the RO will have the opportunity to consider this evidence on remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the issues of increased ratings for right and left anterior tibial compartment syndrome, the Veteran was most recently afforded a VA examination in June 2013, over four years ago, to address the severity of these disabilities.  At that time, range of motion of both knees was normal.  Strength testing was also normal.  The examiner observed pain with prolonged weight bearing and indicated that the Veteran did not use assistive devices.  However, at the Board hearing, he reported that he could not stand or sit long.  He also could not walk far and experienced swelling and numbness.  He described his pain as constant and severe.  He reported that he had loss of strength and limitation of motion.  He also indicated that he fell at times and used assistive devices.  His sister testified that she had to do the cleaning, shopping and cooking for the Veteran.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, in light of the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's service-connected right and left anterior tibial compartment syndrome.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the Board notes that the Veteran filed a claim for left ankle disability in December 2016 due to his service-connected anterior tibial compartment syndrome.  The Veteran was afforded a VA examination in July 2017.  The examiner found that the Veteran's left ankle secondary to left leg is at least as likely as not (50
percent or greater probability) proximately due to or the result of left anterior tibial compartment syndrome leading to Veteran changing pattern of gait leading to severe deformity of the talus, aseptic necrosis of the talus as well degenerative joint disease tibiotalar joint of left ankle.  However, it appears that the AOJ determined that a separate evaluation for left ankle could not be assigned as limitation of motion and pain of left ankle were already contemplated under the current 10 percent rating under Diagnostic Code 5312 for Muscle Group XII.  As such, the AOJ determined that this issue was inextricably intertwined with the evaluation of the left anterior compartment syndrome and did not adjudicate the matter.  Therefore, as the issue of an increased rating for the left anterior compartment syndrome is being remanded herein and in order to avoid any prejudice to the Veteran, the AOJ should also adjudicate the Veteran's claim for service connection for necrosis of the talus and degenerative joint disease tibiotalar joint of left ankle in the first instance.

The Board also notes that verification with the Social Security Administration (SSA) in June 2014 showed that the Veteran was not receiving any disability benefits.  However, a subsequent VA clinical record dated in May 2015 indicated that the Veteran had applied for SSA benefits.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain all administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, VA treatment records dated from January 2017 to the present should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  

2.  The AOJ should obtain VA treatment records dated from January 2017 to the present.

3.  The Veteran should be scheduled for a VA examination to determine the severity, including any functional impairment, of his right and left anterior tibial compartment syndrome and aseptic necrosis of the talus and degenerative joint disease tibiotalar joint of left ankle.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

